Citation Nr: 1124841	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  09-24 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 

2.  Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1952 to January 1954 and from March 1956 to March 1974, including service in the Republic of Vietnam from December 1969 to December 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, dated in May 2008 and November 2008.  In its May 2008 decision, the RO denied entitlement to service connection for COPD; and in its November 2008 decision, the RO granted service connection for bilateral hearing loss, assigning a noncompensable evaluation effective December 20, 2007.  

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See June 2008 VA audiological examination report.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for COPD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by level III hearing in his right ear and level I hearing in his left ear.



CONCLUSION OF LAW

The criteria for an initial compensable rating for the Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.85, DC 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, in regard to his bilateral hearing loss claim, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided in January 2008, before service connection for bilateral hearing was granted, was legally sufficient, VA's duty to notify with regard to these claims has been satisfied.

As to the duty to assist, there is no indication from the claims file that the Veteran has received VA or private treatment for his bilateral hearing loss, and accordingly, no such records could be obtained.  However, in June 2008, the RO provided the Veteran with a VA audiological examination assessing the severity of his bilateral hearing loss.  The RO also attempted to substantiate the Veteran's claim by scheduling him for a hearing before a Veteran's Law Judge in January 2011; however, the day before his scheduled hearing, the Veteran contacted the RO and requested that his hearing be rescheduled because he would be unable to attend due to inclement weather.  Accordingly, the RO rescheduled him for another hearing before a Veteran's Law Judge in March 2011; however, the Veteran failed to report to this hearing, or to provide good cause for his failure to report.  In this regard, the Board notes that, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

With regard to the Veteran's June 2008 VA audiological examination, the Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, when conducting such examinations, in addition to dictating objective test results, the VA audiologist must also fully describe the functional effects caused by a hearing disability in his or her final report.  Significantly, however, the Board points out that the Court's rationale for requiring an examiner to consider the functional effects of a Veteran's hearing loss pertained to cases where consideration of referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) might be warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  

In this case, the June 2008 VA examiner noted that the Veteran's chief complaint was high frequency hearing loss in his right ear, noting that the degree of his difficulty hearing and understanding speech depended upon where the speaker was standing in relation to him.  In this regard, the Board acknowledges that the June 2008 VA examiner failed to specifically address the occupational functioning effects caused by the Veteran's bilateral hearing loss.  Significantly, however, the Board finds that the evidence of record, including a December 2007 letter from Dr. Joe Appleton, the June 2008 VA examination report, and the Veteran's statements in support of his claim, adequately describes the occupational functioning effects caused by the Veteran's bilateral hearing loss.  Therefore, while the June 2008 VA examination is defective under Martinak, the Board finds that no prejudice results to the Veteran insofar as the functional effects of his hearing loss are adequately addressed by the entirety of the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  

Finally, the Board acknowledges that the Veteran's most recent VA audiological examination was conducted three years ago, in June 2008.  Significantly, however, the Board finds that a remand for new VA examinations is not necessary in this case.  In this regard, the Board notes that the Veteran has not reported any worsening in his hearing loss since the June 2008 examination, nor has he indicated that he has received any treatment for his bilateral hearing loss since the June 2008 VA examination.  As such, the Board finds that the evidence of record, including a December 2007 letter from Dr. Joe Appleton, the June 2008 VA audiological examination report, and the Veteran's statements submitted in support of his claim, adequately describe the current level of disability resulting from his bilateral hearing loss.  Moreover, the Board concludes that because this evidence adequately addresses the pertinent rating criteria and is sufficient for the Board to consider the functional effects of his bilateral hearing loss, no prejudice results to the Veteran in adjudicating his claim on the evidence of record.  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

The Veteran was initially granted service connection for bilateral hearing loss in November 2008 and was assigned a noncompensable disability rating under 38 C.F.R. § 4.85, DC 6100, effective December 20, 2007.  The Veteran disagrees with this rating assignment and contends that a higher, compensable rating is warranted.  

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  However, as discussed below, because the level of impairment associated with the Veteran's bilateral hearing loss has been relatively stable throughout the appeal period, the application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable in this case.

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, DC 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Other than exceptional cases, VA arrives at the proper designation of hearing loss in each ear by mechanical application of Table VI; Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  

In a December 2007 letter, the Veteran's private physician, Dr. Joe Appleton, reported that, while treating the Veteran's heart condition and COPD, he had noticed that the Veteran was becoming "more and more hard of hearing," causing him to have to increase the volume of his speech in order for the Veteran to hear him.  
	
Thereafter, in June 2008, the Veteran was afforded a VA audiological examination, the results of which are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
85
95
LEFT
25
35
25
35
65

The average pure tone threshold in the Veteran's right ear was 61 decibels, and the average pure tone threshold in his left ear was 40 decibels.  On the Maryland CNC test, the Veteran received a score of 88 percent for the right ear and 92 percent for the left ear for word recognition.  Additionally, at the time of his examination, the Veteran reported that his chief complaint was high frequency hearing loss in the right ear, and indicated that his difficulty hearing and understanding speech depended on where the speaker was standing.  Based on his examination results, the examiner diagnosed the Veteran with mild to profound sensorineural hearing loss in the right ear, and mild to profound mixed hearing loss in the left ear.    

These results equate to an assignment of level III hearing for the Veteran's right ear and level I for his left ear, which merits a noncompensable rating using Table VI.  Table VIA is not available to the Veteran for either ear because 1) his pure tone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, and 2) his pure tone threshold is not 55 decibels or more at each of 1000, 2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 4.86.  

Although the Veteran contends that a higher, compensable evaluation is warranted for his bilateral hearing loss, the disability rating schedule is applied mechanically based on the results of audiometric testing.  As such, because the evidence fails to establish a compensable rating under 38 C.F.R. § 4.85, DC 6100, at any time during the appellate period, the Veteran's claim for an increased rating for bilateral hearing loss is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  

III.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty hearing and understanding speech, especially in his right ear) are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe these disabilities.  For these reasons, referral for consideration of an extraschedular rating is not warranted for these claims.  


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  


REMAND

Unfortunately, with regard to the Veteran's COPD claim, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, further attempts should be made to obtain a complete copy of the Veteran's service and private treatment records, and the Veteran should be afforded a VA examination assessing the etiology of his currently diagnosed COPD.  

At the outset, the Board notes that a review of the Veteran's service treatment records reflects that records from his second period of service (i.e., from March 1956 to March 1974) are currently incomplete.  Specifically, the Board highlights that the only service treatment records from this period of service that have been associated with the claims file are treatment records dated from September 1966 to December 1966, and from March 1973 to November 1973; an August 1967 annual examination; a November 1972 annual examination and report of medical history; and a March 1973 retirement examination and report of medical history.  In this regard, the Board notes that, in a November 2008 statement, the Veteran reported receiving in-service treatment for respiratory problems and/or bronchitis at Fort Benning in 1957, at Fort Hood in 1959, at the dispensary at Fort Knox in October 1965, at the Ireland Hospital at Fort Knox from October 1966 to December 1966, at the U.S. Army Hospital in Munich in August 1967, at the 12th General Hospital in February 1969, and at the Army hospital in Vietnam from February 1970 to March 1970.  The Veteran also reported being hospitalized for respiratory problems while stationed at Camp Lejeune, North Carolina, in 1962; and that, upon his return from Vietnam in December 1970, while assigned to the Department of Defense in Memphis, Tennessee, he received treatment for respiratory problems/bronchitis at the Public Health Department.  Accordingly, because the Veteran's service treatment records from his second period of service do not include any treatment records dated from March 1956 to August 1966 or from January 1967 to February 1973, because there is no entrance examination of record, and because only two annual examinations are of record, these records still appear to be incomplete.  As such, on remand, further efforts to obtain a complete copy of the Veteran's service treatment records, including clinical records, should be undertaken before the Board renders a decision in this case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  

Additionally, the Board notes that a review of the record reveals that some of the Veteran's relevant private treatment records have not yet been associated with the claims file.  Specifically, in a December 2007 letter, Dr. Appleton, who is one of the treating physicians at the Jackson Clinic, indicated that he was treating the Veteran at that time.  Significantly, however, the earliest treatment record on file from Dr. Appleton is dated in April 2008, and the earliest treatment record on file from the Jackson Clinic is dated in March 2008.  Additionally, the Veteran's treating doctors at the Jackson Clinic have noted on several occasions that the Veteran was hospitalized at the Milan General Hospital for COPD exacerbations in January 2007 and January 2008.  Similarly, in a November 2008 statement, the Veteran reported receiving hospital treatment at the Milan General Hospital for his COPD/bronchitis from January 6, 2006, to January 16, 2006; from January 6, 2007, to January 11, 2007; on January 15, 2007; from January 7, 2008, to January 12, 2008; and on January 25, 2008.  Significantly, however, to date, the only records on file from the Milan General Hospital regarding the Veteran's treatment are records dated in January 2005, October 2006, and April 2007, none of which pertain to his COPD.  In this regard, the Board notes that VA has a duty to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include private medical records.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  Accordingly, efforts should be made on remand to obtain a complete copy of all of the appellant's outstanding private treatment records.  

With regard to his COPD, the Veteran essentially contends that this condition first manifested during service, and has persisted since.  See Veteran's November 2008 statement.  In this regard, the Veteran has reported that his COPD was first detected upon his return from Puerto Rico in 1952 or 1953, and as outlined above, that he received treatment for respiratory problems and/or bronchitis on numerous occasions during service.    

A review of the Veteran's available service treatment records reveals that, during treatment in September 1966, the Veteran was noted to have recurrent chronic bronchitis and mild obstructive disease.  Additionally, during treatment in October 1966, a doctor diagnosed the Veteran with probable recurrent upper and lower respiratory infection.  Two months later, during treatment in December 1966, the Veteran was noted to have developed a persistent dry, hacky cough approximately four days earlier, and to be experiencing shortness of breath.  At that time, the doctor provided the opinion that the Veteran's shortness of breath was of a pulmonary origin.  Thereafter, at his annual examination in November 1972, the Veteran reported having a history of shortness of breath; however, he was found to have normal lungs on examination.  Similarly, at his retirement examination in March 1973, the Veteran again reported having a history of shortness of breath, but was again found to have normal lungs on examination.  Finally, during treatment in October 1973, the Veteran was noted to have a morning cough that was minimally productive.  

Post-service, the Veteran has reported being hospitalized for COPD exacerbations in January 2006, January 2007, and January 2008.  Moreover, the record reflects that the Veteran has been followed by several doctors at the Jackson Clinic for moderate to severe COPD and emphysema since March 2008.  Additionally, in a December 2008 letter, Dr. Appleton reported that the Veteran has had chronic bronchitis since 1953.  Furthermore, in his November 2008 statement, the Veteran provided competent reports of a continuity of symptomatology since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  

In this regard, the Board notes that, although the Veteran was treated for, and diagnosed with, recurrent chronic bronchitis, mild obstructive disease, and probable recurrent upper and lower respiratory infection during service; is currently diagnosed with COPD and emphysema; and has provided competent reports of a continuity of symptomatology since service, to date, no medical opinion has adequately addressed whether the Veteran's COPD is caused by, or related to, his military service.  In this regard, the Board notes that, under the VCAA, VA is obliged to provide a medical examination and/or get a medical opinion when the record contains competent evidence that the claimant has a current disability; the record indicates that the disability, or signs and symptoms of disability, may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the foregoing, the Board finds that a medical opinion addressing whether the Veteran's COPD is etiologically related to service is necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment with respect to all private health care providers who have treated his COPD, emphysema and/or bronchitis, to specifically include treatment records from 1) the Jackson Clinic, dated prior to March 2008, and from February 2011, forward; and 2) the Milan General Hospital from January 2006, forward.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain any medical records identified by the Veteran.  If these records are not available, request that the doctors provide a negative reply.  

2.  Contact the National Personnel Records Center and/or any other indicated agency, and request copies of the Veteran's complete service personnel and treatment records, including any clinical records, from his period of service from March 1956 to March 1974.  The Board is particularly interested in any available periodical examination reports, as well as any treatment and/or hospitalization records regarding a respiratory disorder and/or bronchitis.  If these records are not available, a negative reply must be provided.  Additionally, if these records are unavailable, the Veteran should be notified in accordance with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  Once the foregoing development is complete, schedule the Veteran for an appropriate VA examination regarding his COPD.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any pulmonary/lung disorders found to be present.  In this regard, the Board points out that the record reveals diagnoses of CODP and emphysema.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current pulmonary/lung disorder, to include COPD, had its clinical onset during active service or is related to any in-service disease, event, or injury.  In doing so, the examiner should specifically acknowledge and discuss the fact that the Veteran received treatment for recurrent chronic bronchitis, mild obstructive disease, and probable recurrent upper and lower respiratory infection.  The examiner should also discuss the significance, if any, of the December 1966 doctor's opinion that the Veteran's shortness of breath was of a pulmonary origin. Additionally, the examiner should specifically acknowledge and discuss the Veteran's reports (which for purposes of providing this opinion, should be accepted as credible) regarding a continuity of symptomatology (i.e., recurrent bronchitis, shortness of breath, and COPD exacerbations) since service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Then, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.

5.  Finally, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


